14-15-a3319-r;U




                             1!4   THE   C3U3T    0?    APPEALS

                FOf?   THE    F7HifJ?£E?-lTH      CHJOXClftL OISTf?ICf
                                    HOUSTON,      TEXAS




                syEN eh?s« zjciha^ssofj, appsllfwt sno se,
                                            us.
                                                                                     ^u     FILEDIN
                              bu«a       x.s.d.,       et.   al,                     i4th99.Y£r.OFAPPEALS
%,::.
 ^~...-                                  appellees
                                                                                          JUL £*#Z-i5
                                                                                     CHhio ior-M£R A. r'HiflE
                                                                                              CLERK
          Hn Apasal ffss? tho first DudiciQl District Cfe*
                               3-33p,er County, Tojtaa




                       APPcLLAWT PRO BE'a RESPONSE TO
          J?IQTIC£- «¥ -TPC        SirSL-RS, 'CH3J&T8PHES A* PSIiSES.,,..3f
               A P,70 S£       BESP0fiS£ 3Y THIS MOM-                OOU.Tf Til
                        AH ALL EG SO jSKOEPB BSI?;Fn                (?)




                                               S¥'S?3 SQIK 35Hfl^3S1?J, APPELLANT PRO SS
                                            T0S3S 1^6^23g/C.T.TarffeIl/^3 unit
                                               1303      F.M.       fifiS
                                               Roshsron,           Ts.      775-B3
                                       AP-PELLAfiT ?*D SS!s RESPONSE Ti3                                                                      £.
                  •NOTICE               B¥ THE OLER«9 CHRISTOPHER A, PilXL'E, OF                                                             *//     i>
                           A P??B S?; R^SPO^SE 3¥ THIS HO»I. CQUP.T TO £«/*•


                                                  " ~ ~ ~~ ~                                                                            ir^        '""'so
                   *&W*^i*toMMWilU#**i^M»^MijW^    • wm*m**m*t ifolWtw.*w>^SXgb
this hiss i'-saponae to                the titled cause,                                        as foiloys;


#1 .      Appslicmfc pra-ss ha© not nsselvoii any copy of f'£I7BERT! of th©
        viarass? docu$?njn?.9 or litlgotionCS) stated irs the Hon, Glerlsa                                                                     »CA!?


#2.       Appellant pro-sa                    HAS ?*Q COSJSEL. . - {PRO S£>,... -50» i t ia highly                                                        •
       unlikely *^«* Appellant pra-se- has filotJ any Anders Brisf                                                                            m    HI3 OWTJ
APPEAL-....(?)


#3.       HOUEl'Sfl,      tllf            thn Apaallass                                  havs Filed such a brief, uo do thank
. ... tbtss fe* t*ie5,3? p^fff-osaional GtH&sis nf i-?0.fi£5TVs .snd. aaU t5»».t:- *hi* •#«*,. • .
Court of Appeals BRDSR A SCySSSAL 19 THE DEFAULT 3UDEMEMT ORDER OF THE
HO6!, m&t"; Wimn, 1st 3udleial Olat. Ct, aasspar Co.,Tk., cans no. ^Ba%3
end, OfiBER 5AI9 TITLE AMO 0E£D OF THE MA^O U0fl£STEA3 REPLACED BASvC 1910
THi" LSOAL 5WIERSMIP 8? APPELLANT PRO S5 HSRSIH,                                                              and, • should th& Appellees
deaiffa to continua this suit, folloy cSue arocsss etf lea and iasa© aervico
of notice of Intent to sue and Isvy far thsir mensy/texas , glwinc, tC"M3
Appellant pre as a foijc nopiartisnity to ratain a loan on said property
and pay ths       back tames uhils Appailani pro-se is incaffceretari, as file
banferupcy...,(?)                The letar is MOT Appellant pr»~cj-a*s choice, but, if
forced to .cfo ss, y?.LL d-o so in osdsr to ossye hlo HorssBtead. . (?)
       Alternatively, alley Appellant tiaa to rsgain his liharty and 90-cJayo
thsreafttar.,     thoos tssea will be paid.....{?)
P30TE TO THE CLERK:                   Pleass las caa^o spooifis sa to y-BOJI filori on ABDGfiS
TSRISf..?. .IM UHQ'g S2HflLP..?..As Apossiliant pro-ss                                                                IS A PHO SS APPCLLAWT.
^JG 5U3H 2RI&F UA5 FSLSO [3lV APPELLANT PRO S£. . . , Ai^O A?JPS:LLA?JT PRO SE
?«ftS M8T BSE?I fJ3?IFIE!5 &F A?>5¥ 3UGM CGUISSELO !?APPGl^T«£riTvf. . ) AMY AMDERS
Bf!S£f FILED I» THIS CASE 3EP}0U?JCX?JG APPS;LLA^?T PRO SE's CtAI^KS)' & APPEAL
IS UBOLLV WITHOUT f-SF.SX?.
GO PRAVEv, THIS 2nd      PAY Of    . . . 3UL..V,. . . . , n ir 2015.

                                              • il^Bpsotftflly- s.abR.ittatl,


                                                SV-EM ERIK 3GHAtfSS{SM,,APPSU.AJJT PUB SE
                                               T0G3& U65256/C.T.Tsrrell/R3 unit
                                                130Q     f.H.    S53

                                                S5osh©pon,      Tk. 77503




                                 ecimnsATE of        service



A 9    3UEN £QSbt 3aHA«SSa?J,   APPELLANT PRO SS HEREIN,          do state unda? penalty
£3   f p-|®s'jurv that I have sant oil parUias in this case a copy of this 3«p§
8ESPGMSE.--TG THE 14th 8Q?jR? Of APPEALS          (TEXAS-HQUST&SKLEftKO NOTICE OF A
ipfcb S£ FILING Of aS*5PSP33E TO m ALLEGED ANDEP.3 5SIEF (?.)               0?i§-in®l and
ana copy to 14th Ct. of" Apps.         One copy to Appalls© oousal5 Llt*:3EBAR3£f?
GOafiA^I GLAIR & SAMPSON LLP, an« copy to 1st 3ugL DiPPt. Ct. ,                 Closk,
Katfty Kent, .laapas Co, Ts;.. « . » .».sis posited in indigent jaail tivoQ box
on S.T*' Tas-^all/RS.^nit an thla 2nd           i ^ay mf . u l}\lr n , rrf..2ClS,


                                                 SWEK ESSXK 3QHA!J5S0K*APPELLAST »{«l SE